         Case 1:18-cv-03656-DKC Document 24 Filed 07/01/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

INTERNATIONAL PAINTERS AND            :
ALLIED TRADES INDUSTRY PENSION
FUND, et al.                          :

        v.                            :   Civil Action No. DKC 18-3656

                                :
ARCHITECTURAL METAL & GLASS
SOLUTIONS LIMITED LIABILITY     :
COMPANY d/b/a Architectural
Metal & Glass Solutions, et al. :

                            MEMORANDUM OPINION

        Presently pending is Plaintiffs’ Second Supplement to their

Brief in Support of Plaintiffs’ Motion for Judgment by Default

Pursuant to Federal Rule of Civil Procedure 55(b)(2), (ECF No.

23), as directed by this Court’s Order dated May 19, 2020 (“Order”)

(ECF No. 22).

        As the name of Plaintiffs’ paper suggests, this is the second

time Plaintiffs have been asked to file a supplement with this

court to justify and substantiate their request for attorneys’

fees.        In the memorandum opinion preceding the first order, the

court stated the following:

                    Counsel was recently advised, by virtue
               of the Report and Recommendation of Magistrate
               Judge Coulson, adopted without objection by
               Judge Hollander, that their methodology for
               justifying an attorneys’ fee award was
               unacceptable.    Counsel   are   directed   to
               recalculate and substantiate any amount
               requested in line with Judge Coulson’s
               opinion. [Int'l Painters & Allied Trades
               Indus. Pension Fund v. Finch Indus. Coatings
      Case 1:18-cv-03656-DKC Document 24 Filed 07/01/20 Page 2 of 7



          LLC, No. 18-CV-02333-ELH, 2019 WL 6044197, at
          *6-8 (D. Md. Nov. 15, 2019)].

(ECF No. 18, at 10-11).

     Plaintiff subsequently filed their first supplement, (ECF No.

20), which the court rejected as a flawed effort to remedy their

methodology “in line with Judge Coulson’s opinion.”            The court

summarized those flaws as follows:

                Plaintiffs’ counsel has merely reduced
          the billing rate of two attorneys by $25 an
          hour. (ECF No. 20, at 2). In his Finch Indus.
          Coatings opinion, Judge Coulson did not so
          much take issue with the top billing rate of
          Plaintiff’s counsel as he did with “why so
          many hours were expended on a case which,
          eventually,   was  resolved   on  a   Default
          Judgment[.]” Finch Indus. Coatings LLC, No.
          18-CV-02333-ELH, 2019 WL 6044197, at *8. . .
          This court shares Judge Coulson’s concerns
          regarding the total number of hours billed to
          a relatively simple matter.

(ECF No. 22).    The court further characterized the instant case as

“highly similar” to the underlying litigation in Finch.               (Id.).

The court sought “further justification” for Plaintiffs’ sought-

after recovery of 74.1 hours in attorneys’ fees amounting to

$22,081.99.     (Id.).

     Plaintiffs    have   now   attempted,   again,   to   provide     that

justification.       Plaintiffs have differentiated this case from

that of Finch by noting 1) the not-insignificant amount of hours

spent prior to the commencement litigation, and 2) the additional

time required in this case due to the original defendant’s,


                                    2
         Case 1:18-cv-03656-DKC Document 24 Filed 07/01/20 Page 3 of 7



Architectural Metal & Glass’s (“AMG”), cessation of operations and

resumption under a new name, Architectural Glass Works (“AGW”).

(ECF No. 23, at 3).

        As to the latter issue, Plaintiffs’ counsel now claims that:

                  Upon receiving new information about AMG
             and AGW, Plaintiffs’ counsel accordingly
             expended additional time investigating AGW,
             conducting legal research, and preparing an
             amended complaint to include an alter ego
             claim, all of which is accounted for in the
             itemization of billed time provided to the
             Court in Exhibit 8 to Plaintiffs’ Motion. In
             turn, the addition of the alter ego claim
             increased the time spent by counsel and staff
             to prepare the Motion for Judgment by Default,
             memorandum, and exhibits.

(Id.).     Plaintiffs filed their initial complaint on November 29,

2018,     and   their   amended    complaint    on   February       21,   2019.

Plaintiffs’ counsel’s billing records indicate that in between

those dates, they devoted roughly 14.8 hours to matters relating

to the amendment of the complaint.

        As to the former issue, the court does not take issue with

the hours billed prior to the commencement of litigation.                    The

Settlement      Agreement   provided   for   recovery   of    the    costs    of

collection.      That said, Judge Coulson’s opinion in Finch stressed

the need to eliminate “excessive and duplicative charges,” as well

as time spent on work which “bore no fruit.”         Finch Indus. Coatings

LLC, No. 18-CV-02333-ELH, 2019 WL 6044197, at *9.            Three instances




                                       3
         Case 1:18-cv-03656-DKC Document 24 Filed 07/01/20 Page 4 of 7



of such work seem to occur in the itemized bills Plaintiffs’

counsel have submitted.

        First, Maureen W. Marra appears to have spent five hours on

work related to the drafting of a complaint in August 2017.

Specifically, the bills note that Ms. Marra spent 1.3 hours on the

“preparation of complaint,” on August 24, 2.6 hours on “legal

research” and “preparation of complaint” on August 30, and another

1.1 hours on complaint related matters on August 31st.             (ECF No.

17-10, at 2).       Plaintiffs’ counsel obviously did not file any

complaint until November 29, 2018 – 15 months after Ms. Marra’s

initial work on the complaint.         There is then a considerable gap

between initial complaint work, and the resumption of litigation-

related work in October of 2018.          In October and November of 2018,

Ms. Marra spent another 4.5 hours preparing the complaint, while

Dominique B.E. Ward billed 4.6 hours, and Judith A. Snytzer billed

.3 hours in preparing the complaint during the same, later time

span.     Ms. Marra, Mr. Ward, and Ms. Snytzer all initially billed

out at $375.     (Id.).    As best the court can tell from Plaintiffs’

counsel’s bills, Plaintiffs’ counsel devoted a total of 14.4 hours

to the preparation and drafting of the initial complaint.                More

than a third of those hours were billed over a year prior to the

filing of any complaint. Without any explanation for these earlier

complaint-related hours, the court takes the position that they

qualify as “excessive and duplicative.”          These charges appear all

                                      4
      Case 1:18-cv-03656-DKC Document 24 Filed 07/01/20 Page 5 of 7



the more excessive and duplicative in light of the fact that

Plaintiffs’ counsel claims to have spent more time – 14.8 hours –

amending their complaint than they did preparing the original

complaint.

     Second, and perhaps even more alarming, Plaintiffs’ counsel’s

bills indicate that they billed 18.6 hours in preparing their

Motion for Default.     That motion is a near carbon copy of the

motion Plaintiffs’ counsel submitted in Finch.            While factual

details differ, long sections of the two briefs are word for word

copies.   Indeed, Section IV of Plaintiffs’ counsel’s motion for

default, which runs from pages eight to 21, is lifted entirely

from the motion for default submitted in Finch.        Section V of the

same memorandum is also lifted, word for word, from Plaintiffs’

counsel’s brief in Finch.       The only difference is that in the

instant case, Plaintiffs’ counsel inserted a single sentence on

“Audit Costs” which did not apply in Finch.            And, of course,

Plaintiffs were unsuccessful on those claims.

     For those keeping score, this would indicate that Plaintiffs’

counsel spent virtually no time at all – literally, the time

required to copy and paste from one document to another – on 17 of

the 26 pages of their memorandum in support of their motion for

judgment by default.     The rest of the two briefs are not carbon

copies, but they do plainly rely on much the same research.



                                   5
         Case 1:18-cv-03656-DKC Document 24 Filed 07/01/20 Page 6 of 7



        Third,    to   return   to   the       drafting   and   amending    of   the

complaint: Plaintiffs’ counsel clearly relied on legal research

previously used in Finch, including legal research regarding alter

ego analysis, which also arose in Finch.              In Plaintiffs’ counsel’s

Second Supplemental, they stress that time spent amending the

complaint was justified because “[u]pon receiving new information

about    AMG     and   AGW,   Plaintiffs’       counsel   accordingly      expended

additional time investigating AGW, conducting legal research, and

preparing an amended complaint to include an alter ego claim[.]”

(ECF No. 23, at 3).           While Plaintiffs’ counsel was justified in

expending “additional time investigating AGW,” it is not clear

that Plaintiffs’ counsel utilized much in the way of new legal

research considering the similarity of the alter ego claims in

this case and in Finch.

        It is impossible, using only the papers Plaintiffs’ counsel

has submitted to this court, to entirely reconstruct the work they

did on this case.        But the fact remains that on a similar matter,

Judge Coulson noted that even after slashing much of Plaintiffs’

counsels’ billable hours, their hours and fees were still “on the

high end of the fees and costs awarded in similar cases in this

district.”       Finch Indus. Coatings LLC, No. 18-CV-02333-ELH, 2019

WL 6044197, at *10.

        Plaintiffs’ counsel has now been offered three opportunities

to cure defects in their request for attorney’s fees.                   They were

                                           6
       Case 1:18-cv-03656-DKC Document 24 Filed 07/01/20 Page 7 of 7



likewise provided an opportunity to cure similar defects in Finch,

which, the court noted, “they failed to do[.]”                   Finch Indus.

Coatings LLC, No. 18-CV-02333-ELH, 2019 WL 6044197, at *7.                   Under

the   circumstances,   a   reasonable      percentage     reduction     will    be

applied,   as   “practical    means       of   trimming    fat   from    a     fee

application.”    Kirsch v. Fleet Street, Ltd., 148 F.3d. 149, 173

(2d Cir. 1998) (citing New York Association for Retarded Children

v. Carey, 711 F.2d 1136, 1146 (2d Cir. 1983)).

      Accordingly, the amount of fees awarded will be reduced by

slightly more than 50%, to $10,000.             A separate order will be

entered.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                      7
